Citation Nr: 1016279	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  04-13 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  What evaluation is warranted for umbilical hernia from 
May 29, 2002?

2.  Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to June 
1984. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the 
Cleveland, Ohio Department of Veterans Affairs (VA) Regional 
Office (RO).  The claims file was subsequently transferred to 
the Columbia, South Carolina VA RO.

In September 2006, the Board inter alia denied the claims 
listed on the title page of this decision.  The Veteran 
appealed, and in October 2007, the United States Court of 
Appeals for Veterans Claims (the Court) granted a joint 
motion for remand, and vacated the prior decision to the 
extent that it denied the claims noted on the title page.  In 
March 2008, the Board remanded the issue of an increased 
rating for umbilical hernia.  That issue is again before the 
Board.  Moreover, in March 2008, the Board again denied 
entitlement to service connection for residuals of a back 
injury.  The claimant appealed, and in January 2009 the Court 
granted a joint motion for remand.  That issue is again 
before the Board.

The issues of entitlement to service connection for a 
disorder of the superficial nerve secondary to an umbilical 
hernia repair, and entitlement to service connection for 
depression as secondary to residuals of a back injury have 
been raised by the record, but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for residuals 
of a back injury is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Since May 29, 2002, the Veteran's umbilical hernia has not 
been manifested by evidence of a small hernia that is not 
well supported by a belt under ordinary conditions, or by 
evidence of post-operative wounds with abdominal wall 
weakening and an indication for a supporting belt.

CONCLUSION OF LAW

Since May 29, 2002, the criteria for a compensable evaluation 
for an umbilical hernia have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.321, 4.3, 4.7, 4.114, Diagnostic Code 7339 (2009)


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As service connection, an initial rating, and an effective 
date have been assigned, the notice requirements of 
38 U.S.C.A. § 5103(a) have been met.

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
In May 2008 and May 2009 correspondence VA provided the 
appellant notice how ratings and effective dates are 
assigned.  In May 2009 correspondence, the RO asked the 
claimant to identify all treatment for his hernia since May 
2002.  The Veteran did not respond.  Nevertheless, the RO 
obtained all VA treatment records dated from October 2002 to 
October 2009.  In August 2009, the appellant underwent a VA 
examination.  The Veteran was provided the opportunity to 
meaningfully participate in the adjudication of his claim and 
did in fact participate.  See Washington v. Nicholson, 21 
Vet. App. 191 (2007).  Hence, there is no error or issue that 
precludes the Board from addressing the merits of this 
appeal.

Governing law and regulations

Under 38 C.F.R. § 4.114, Diagnostic Code 7339 pertains to 
ventral hernias, and it provides for a noncompensable 
evaluation when postoperative wounds are healed and cause no 
disability, and a supporting belt is not indicated.  A 20 
percent evaluation is for application when there is evidence 
of a small hernia which is not well supported by a belt under 
ordinary conditions, or when there are healed ventral hernias 
or post-operative wounds with abdominal wall weakening and an 
indication for a supporting belt.

The provisions of 38 C.F.R. § 4.114, Diagnostic Code 7338 
(2009) pertain to inguinal hernias.

The Veteran is service connected for an umbilical hernia.  An 
umbilical hernia is a hernia in which part of the intestine 
protrudes through the abdominal wall under the skin at the 
umbilicus (i.e. the navel or belly button).  Dorland's 
Medical Dictionary (26th Ed.), 602 (1985).  A ventral hernia 
is a hernia through the abdominal wall.  Id.  Finally, an 
inguinal hernia is a hernia into the inguinal canal.  Id. at 
601.  The inguinal canal is located below the umbilicus, and 
near the groin.  Id. at 209.  Given that the appellant's 
hernia scar was found to be anatomically located five 
centimeters inferior to the umbilicus, see August 2009 VA 
examination report, the provisions of Diagnostic Code 7339 
most closely relate to the appellant's disorder and he will 
be rated under that Code.  38 C.F.R. §§ 4.20, 4.114.

Analysis

In December 2002, the RO granted service connection for an 
umbilical hernia.  The RO assigned a noncompensable rating 
effective May 29, 2002.

A review of the reports of the October 2002 and August 2009 
VA examinations, VA treatment records from 2002 to 2009 shows 
that the disorder is not manifested by a small hernia that is 
not well supported by a belt under ordinary conditions.  
Moreover, there is no evidence of post-operative wounds with 
abdominal wall weakening and an indication for a supporting 
belt.  While September 2001, January 2002, and June 2002 VA 
treatment records reveal the presence of a small, reducible 
hernia that was merely tender to deep palpation, these 
records do not indicate that the use of a supportive belt is 
necessary.  The October 2002 VA examiner noted that the 
hernia was asymptomatic and non-tender to palpation, and also 
did not indicate that the Veteran was using a belt for 
support.  

VA treatment records from January and February 2009 show that 
the appellant had complaints of pain, which precipitated a 
hernia repair in late February 2009.  These records, however, 
do not indicate that use of a belt was ever required to 
alleviate his pain.  Postoperatively, a June 2009 VA 
treatment record reflects that the claimant possibly has 
neuropathic pain from the hernia repair.  Any neuropathic 
disorder is not rated under this Code, and the issue of 
entitlement to  service connection for hernia related 
neuropathy has been referred to the RO for appropriate 
consideration.  Still, post-operative treatment records do 
not show abdominal wall weakening or any indication for a 
supporting belt.  The report of the August 2009 VA 
examination reflects that there was no recurrence of the 
umbilical hernia, and that the surgical scar was 
asymptomatic.  The abdomen was normal to inspection and 
percussion, and did not indicate that there was a need for a 
supporting belt. 

Pursuant to the October 2007 joint motion, the Board has 
considered the potential applicability of 38 C.F.R. § 4.114, 
Diagnostic Code 7338.  As noted above, however, this 
diagnostic code is inapplicable because it pertains to 
inguinal hernias.  The medical evidence shows that the 
Veteran has an umbilical hernia and not an inguinal hernia.

The symptoms presented by the Veteran's umbilical hernia are 
fully contemplated by the rating schedule.  There is no 
evidence his disability picture is exceptional when compared 
to other veterans with the same or similar disability.  There 
is no evidence that the claimant's umbilical hernia at any 
time during the appellate term necessitated frequent 
hospitalization, or that this disability alone has caused a 
marked interference with employment.  Thus, the Board finds 
no evidence to indicate referral for extraschedular 
consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).
 
The appeal is denied.

ORDER

Entitlement to a compensable evaluation for umbilical hernia 
since May 29, 2002, is denied.


REMAND

The January 2009 joint motion states that the October 2002 VA 
examination was inadequate because the examiner did not take 
into consideration all of the Veteran's relevant service 
treatment records.  In light of that finding and additional 
medical evidence, a new examination is necessary.

Furthermore, the Veteran submitted additional VA treatment 
records regarding his low back disability that were dated 
from 1985 to 1998.  Additional VA treatment records should be 
obtained.

In April 2000, the service department provided copies of the 
appellant's service treatment records.  The report of medical 
history for the 1984 separation examination was submitted, 
but not the actual physical examination report.  

The Veteran submitted the first page of his March 1984 
separation examination but not the second page.  The claimant 
has reported that he has obtained his service treatment 
records from the South Carolina National Guard.  The record 
suggests that the Veteran was still a member of the National 
Guard when he filed his claim in May 2002.  Thus, he may have 
been a member of the South Carolina National Guard during the 
April 2000 attempt to obtain service treatment records from 
the service department.  Thus, a new attempt to obtain a 
complete copy of all of the appellant's service treatment 
records, to include a complete copy of his March 1984 
separation examination must be made.

Finally, in a March 2008 statement, the Veteran reported that 
he was hospitalized for treatment of a back disorder 
following a tank accident on October 30, 1983.  Hence, an 
attempt to obtain these hospitalization records should be 
made.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the claimant to 
identify the precise hospital where he 
was treated in October and November 1983.  
If the appellant provides sufficient 
information for a search, the RO should 
contact the National Personnel Records 
Center and obtain all available 
hospitalization records from that 
facility.  Any such records should be 
associated with the Veteran's VA claims 
folder.  If the RO cannot locate such 
records, the RO must specifically 
document the attempts that were made to 
locate them, and explain in writing why 
further attempts to locate or obtain any 
government records would be futile.  The 
RO must then: (a) notify the claimant of 
the specific records that it is unable to 
obtain; (b) explain the efforts VA has 
made to obtain that evidence; and (c) 
describe any further action it will take 
with respect to the claims.  The claimant 
must then be given an opportunity to 
respond.

2.  The RO must contact the service 
department, as well as the South Carolina 
National Guard, in an attempt to secure 
all of the appellant's service treatment 
records, including a complete copy of his 
March 1984 separation examination.  The 
RO should associate any obtained records 
with the appellant's claim folder.  If 
the RO cannot locate all service 
treatment or personnel records from any 
logical source or records depository, the 
RO must specifically document the 
attempts that were made to locate them, 
and explain in writing why further 
attempts to locate or obtain any 
government records would be futile.  The 
RO must then: (a) notify the claimant of 
the specific records that it is unable to 
obtain; (b) explain the efforts VA has 
made to obtain that evidence; and (c) 
describe any further action it will take 
with respect to the claims.  The claimant 
must then be given an opportunity to 
respond.  If a complete copy of the March 
1984 separation examination is not 
located in a Federal records depository, 
the RO should ask the claimant to submit 
any complete copy in his possession.

3.  The RO should contact the VA medical 
center in Charleston, South Carolina, and 
obtain all treatment records pertaining 
to a back disability from 1983 to 2000.  
Any such records should be associated 
with the Veteran's VA claims folder.  If 
the RO cannot locate such records, the RO 
must specifically document the attempts 
that were made to locate them, and 
explain in writing why further attempts 
to locate or obtain any government 
records would be futile.  The RO must 
then: (a) notify the claimant of the 
specific records that it is unable to 
obtain; (b) explain the efforts VA has 
made to obtain that evidence; and (c) 
describe any further action it will take 
with respect to the claims.  The claimant 
must then be given an opportunity to 
respond.

4.  Thereafter, schedule the Veteran for 
an orthopedic examination, to be 
conducted by a physician, to determine 
the nature and etiology of any current 
back disorder.  All indicated tests must 
be accomplished.  The Board notes that 
although the current service treatment 
records of record show no specific 
complaints of lumbar spine 
symptomatology, a lumbosacral stain was 
diagnosed within approximately nine 
months of the appellant's separation from 
active duty.  See March 11, 1985 VA Form 
10-10 ("[Complaints of] low back pain 
which began while playing basketball last 
Friday.  He has had a problem with his 
back in the past.")  The claims folder 
and a copy of this REMAND must be made 
available to the examiner.  The examiner 
must opine whether it is at least as 
likely as not, i.e., is there a 50/50 
chance, that any current back disorder is 
related to service to include an in-
service tank accident.  A complete 
rationale for any opinion offered must be 
provided.

In preparing his or her opinion, the 
examining physician must note the 
following terms:

*	"It is due to" means 100 percent 
assurance of relationship.
*	"It is at least as likely as not" 
means 50 percent or more.
*	"It is not at least as likely as 
not" means less than a 50 percent 
chance.
*	"It is not due to" means 100 
percent assurance of non relationship.

If the examiner is unable to provide an 
opinion that fact must be stated and the 
reasons why an opinion cannot be provided 
explained.  That is, the examining doctor 
must specifically explain why the cause 
of any current any current back disorder 
is unknowable.

The VA examiner must append a copy of his 
or her curriculum vitae to the 
examination report. 

5.  The Veteran is to be notified that it 
is his responsibility to report for the 
scheduled examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2009).  In the event 
that the appellant does not report for 
any aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.
 
6.  After the development requested, the 
RO should review the examination report 
to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures at once.
 
7.  Thereafter, the RO should 
readjudicate the claim.  If the benefit 
is not granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the file is returned to the Board for 
further appellate consideration.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


